Citation Nr: 0633002	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-07 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected thoracic strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2003.  A statement of the case was issued in January 
2004, and a substantive appeal was received in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received in August 2001, the veteran indicated 
that he was in receipt of Supplemental Security Income (SSI) 
and other charitable funding.  In a June 2002 VA examination, 
it was noted that the veteran received Social Security 
Administrative (SSA) benefits, in part due to chronic back 
pain.  Such records could be relevant to adjudication of the 
veteran's claim, and appropriate action is necessary to 
obtain any such records before the Board may properly proceed 
with appellate review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Further, although there is no requirement that the Board 
afford the veteran a new examination in this case, in view of 
the remand for SSA records, the veteran's contention of a 
higher evaluation, and since the last VA examination was 
conducted in June 2002, another VA examination will be 
afforded to the veteran to assess the current severity of his 
thoracic strain.  See 38 C.F.R. § 3.159; 38 U.S.C.A. 
§ 5103A(d).  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  VA 
is instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and that an effective date for the award of benefits 
will be assigned if an increase is awarded.  Since the appeal 
is being remanded for Social Security Administration (SSA) 
records and a VA examination, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The SSA should be requested to furnish 
copies of any and all administrative and 
medical records related to any 
application for disability benefits filed 
by the veteran.

3. The veteran should be scheduled for a 
VA examination to determine the current 
severity of his thoracic strain.  The 
claims folder must be made available to 
the examiner and reviewed in conjunction 
with the examination.  Any medically 
indicated tests, such as x-rays, should 
be accomplished Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
thoracic strain.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

a) Describe the forward flexion and the 
combined range of motion measurements of 
the veteran's thoracolumbar spine.  

b) Describe significant functional 
impairment when evaluating the veteran's 
thoracic strain due to weakened movement, 
excess fatigability and incoordination, 
and
pain and weakness causing additional 
disability beyond what is reflected on 
range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

4. After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




